Matter of Michael D. (2017 NY Slip Op 04838)





Matter of Michael D.


2017 NY Slip Op 04838


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-00452
 (Docket Nos. N-5509/15, N-5510/15)

[*1]In the Matter of Michael D. (Anonymous). Suffolk County Department of Social Services, respondent; Michael D. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Nicholas D. (Anonymous). Suffolk County Department of Social Services, respondent; Michael D. (Anonymous), appellant. (Proceeding No. 2)


Heather A. Fig, Bayport, NY, for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (James G. Bernet of counsel), for respondent.
Laurette Mulry, Central Islip, NY (John B. Belmonte of counsel), attorney for the children.

DECISION & ORDER
Appeal by the father from an order of fact-finding and disposition of the Family Court, Suffolk County (Caren Loguercio, J.), dated November 12, 2015. The order of fact-finding and disposition, insofar as appealed from, upon a decision of that court dated October 9, 2015, made after a fact-finding hearing, inter alia, found that the father neglected the subject children. The notice of appeal from the decision is deemed a notice of appeal from the order of fact-finding and disposition (see CPLR 5512[a]).
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
After a fact-finding hearing in this neglect proceeding pursuant to Family Court Act article 10, the Family Court found that the father neglected the subject children by misusing drugs and alcohol. The father appeals.
Contrary to the father's contention, the Family Court's finding of neglect is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[a][iii]). The evidence of his repeated misuse of drugs and alcohol adduced at the fact-finding hearing established a prima facie case of neglect, and therefore neither actual impairment of the children's physical, mental, or [*2]emotional condition, nor a specific risk of impairment, needed to be established (see Matter of Audrey K. [Erik K.], 108 AD3d 717; Matter of Sadiq H. [Karl H.], 81 AD3d 647; Matter of Paolo W., 56 AD3d 966).
Accordingly, the Family Court properly found that the father neglected the children.
LEVENTHAL, J.P., BARROS, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court